Abel Acos'ta, Clerk
                  M~ ~'1 OF ~0 F'Alltb ')0 "';,)a:t(' fu1P~~~                       0¥- \Jr~l"Mr~                 SfbJ
          IV ~ -ea;N .MMIIP\1~0 '"to ~~ Ro~as. S~Rt~ TE~Tt; ~ ~.,­
         'TO PRD~~I£ c.4.t&: ~ AQlDN. ~\II~. ~Wl~ 5tWw~ n\f ~EftJJfY'VJ"r-~v.tT&
         ~-oB~R Wt~ ~r&r.l~ 8:F r~te:An&N ~· JJf&*T!.Va.. PRD~ UW'ti£ fZ-flR 1\JJ~ A-CrleJJ
         aN' i'lt£ PtJLlCC o-R ~ ~D FRl;MPn~b. A. 'V'MR~~ BlcoD ~AW f.)U-t ·1"0
        Itt£ ~MJ.JT Rf!\J~ ~ C7R:. -~ tJ ~.
                 T&l~t: 1'\-      '-cMPfTtNI I   tNT£2ESreD DE~~ ~Nt'l
                                                                  .
                                                                       '.Nt'JU) W\'Vt:· f=)iEb
        ~N\OfltWt; 1""$ ~p~~ ·All*. F'J~ Df"PDRTUISL'\'i 1D 'E~J'() llt6' NGY.> ~ ~
         ~ .AcnVN ~ \WJJ ~~ fLEAtltAI.-~ ~nn-\-f)l.)"r -E:\If)J r\A'\IlN"t
        \i \..eWE.b     'D!~Ct:Ne-R'{ OR ~t.AJ ~    th S CLLGhl\.
               1l\-t5 C/t'Z£'   A-s ts   MM'i r MAJJ-'( ~~ 1 A .-e~~ Hsu=. c-~ at:: nt£ l.A{,k
       ()1:' E~~~(APPO\~t£D t.>~UAlL'l) CoUNbtL At.! t> D\S R:~~f) ~ ·ntt ~
      fEt\f>Lc tiF RE:o.Ul~ PE:R~ o-F A Col.>tl'i:.£L l A:L.Lf&_tDtl'f 'FOR f)EF~\
                JNt:ffEa}>~e ASSISf~ rs A ~EN -t N nttS I N~T'NJtE A~ VIOL~                                    OF
      ~ .ANtJJ~ ~ftvnGAlAt. PR~Een[:Mj S HA.s ~~ PRov&J ,
  .             :[WilL PRt:C:EEb WlTli A NtW 1\-f'FUCAll.lN\1 FfJR Wtk,·l1 OF 1-\~
      tF-' l\1£tts~V .· I· D~l lSE"Lit-'1£ 1T WD\Jl.J) E?E J\.(3.{XE' tn= w ~. • G. •"' L. CbRifJ~
                                                                                            1
               .)
      Ru UNGt er<= \-t       .            .
                           l'~ V.~ ..AN~~~~~ A~
  W'R. \t OF -1-JA:]SEJ\          or- '1\J.N   SOR-\   1\~ ID IL:>..,
   .r ~           Be£N ~                                                                11(/\/V w 'PRo~
                           lf.lf:. lt> ltfESE AC.ll&/JS gy IH& PvLi .
  TH£: 1"1M£. :t WA-S. 'QTOP~ffi gy Iff£ 7(Rli.D               '*AA1      'l'Ht;;,J             ·.         ~R.c1r€C"Ifat.J-5
 tj1= ).#( ~~L£Gm I t)£F"-EN£E. Co\..MJ~'                                OIJ I BY ALL p~~ IN~~

P.s. r:        wAs NOT     -~TDff\Eb ~'( m~ ~R.          rt>R                                                     ·
1W';- 8>SPieto.N 01= A J)Rh)lf,l~ V'IOI..AiJVIJ i>KtJr.l€ Cf1M            ~-OSPJet&\) 01=- j~IC4Jt:~    M1\Jt.l.b-
~~,N~ \tJ ND P~w~ ~-NG ~! S-'\W N ...                          l>i.Jll~f.                .                    rvvq
                                              o' ~o ~ssoJcn ..JWtl!k5;,               fE.ifFVll 'I'

                                                                                            ~
4-bDE-AJbA
                         Ab~~A          ~ ?__


. lh..e_ W- ~ -1-e-ct\- m5wl;k p~ J-o VVL0 ~V
/'JLr' ~ ~ IYfl{ Ot ).e--lk, h.ec..J w .,+itt e.. ~ 6L..trb 11 s -i--e-c-h~
                                                    1
                    1

 Ov\.~l -~ we;.,S ( Z t i J_ b~l teJJ>e '~ fd-ttnt
 ~~ ~ kty -\-o -~Lt 'f>{,e_~ of- (j U ~ lty, .-r
{vld N\r, ~~ ~ w~ VU> w-ay 1t ~
 ~ Ot.-~~C'V~ vvt..eacS,~, 't-Wl_?O~~;b~~

    l ~ ~~ VV!Jy ~, t9v[ ct.tl T tuU e;~ I a W1
 vwf- I'{ 1~. I fe-lt I~~ OL ~~ss, TLo W1V1
 'S ~-twn l'lfft ~"'-€_
               1
                                       of 0 l + b W
                                               Ut               -t\-w_ t~d<
 ef- (1'\~ ;~~~ d.e__~SQ__ ~ WlMieH- ~ ~
  tow+' rvt'f 'I~.~~~-~,, WuAse.J a.vtJ ot lS ~ ttrol                 !'
 C~VlU"
  _w~ enA~ ·CA. p~ 6 ~ ~~II    f
       M>.f 0\~ re__f«seJ iv obJ'kf-1 o-r«~~+-
   --tv 'hufpress a\'l'f of -+4ls,        .      ·
     ~ lfe1\( f;r1>t n+* of. ll.¥l 1~.e1:,.Jcd o~
   Vvtlwlel ~ ~- owt. cvM DY1                                    CAU_SE NO. 14722-A

HB STATE OF T&XAS                                           IN THE 29TH JUDICIAL
                                                                            ·.·:.".




vs.                                                         DISTRICT COURT OF

JAMBS AUDIE SEXTON                                          PALO PINTO COUNTY, TEXAS

            DEFENDANT'S F_IRST MOTION FOR APPOINTMENT OF COUNSEL
             FOR BABEASCORPOS, UNDER TEXAS FAIR DEFENSE ACT,
                              . ARTICLE 1.051 V.A.C.C.P.


TO THE HONORABLE .COUR-T AND JUDGE THEREOF:


  COMBS NOW 1 Jamie&~ Audie Sexton, Defendant in . the aboVHntitled and
n~red   cause 1 proceeding pro se and pursuant to· ffii ··erexu-·· Falr~oefiiiie·-·-         ··   ·p··· .----

Act·,     codified at Article:.l.OSl, Teli:as Code of criminal Procedure, and Section
24.016,      'l'e~    GoVemment Code,     and        uk& the District Court to appoint him
counsel for the •· specific purpose of raising his aubstanti_al claim of ineffect-
ive assistance of trial counsel in an application for writ of habeas corpus
-relief pursuant to Article 11.07, Texas Code of Criminal Procedure.. In support
of thia Motion to t~ ~. J)tfendant woulcl show the following: ·• ·


                                                I.
                                   PROCEDURAL HISTORY


        Pursuant to a plea bargain agreement, Defendant vas convicted and sentenc-
ed to 12 years cr:mfinement in the Texaa Depertment of criminal Justice. Direct
appeal was vaived as pet' ·the tersu of the plea agreement. Thereafter 1 proceeo:.
ing pro - ~ to hie atatus aa an indigent prisoner, Defendant sought post-
conviction ~-revi~ "of the j~_~nt of __ ~!ict~()ll__ ~-- ~~t-~c:e. chall~:- .... ~-- .. ··--•" ....
ing that his plea of guilty vas entered based on trial counsel's ineffective
aeaiatanee and vas thus involuntary or otherWise invalid. To the Defendant' e
~ledge,         the  District court did not designate any iaeuea of fact to be
resolved,      did not order an evidentiary hearing be COI'Jducted and did not enter
any fin<   •




                                                                II.
                                                        AU'fBORI'l'Y

                !be honOrable       Diat.l"ict     COUrt ia authorized by Article l.OSl(d)(l), COcJe
          of Criainal Pr:ocedun, to appoint· an attorney to npnaent the Defendant
        · in this aatter. if be · ia 1.ndi4J8Rt and the Court concludu the interests of
          jwstice require Rpreaer&tation. TBX. 0001 CRIM. PROC. ANS.,_ art. l.OSl(d)(3)
         (Vernon. 2014).          see   BeaftJ    v.    State,        243 s.w.ld 783, 786 ·& n.3 (Tex.App. -
         Awu:1llo 200'1) •

             Section 24.016, ·Government               Ooc1e,-   also     authorizes   ·-the 'lii&tricfoourt "to
         appeint     aounsel
                          -to represent an indigent civil litigant in exceptional cases
         in *ieb the publ-ic arid private interests at stake are such that the adlaini-
         stration of justice aay be best served by the appointment. ~~ OOV''l' OODE
         ANN., sec. 24.016 (Vernon 2014). See 'lravelel''a Indem. eo. v. Mayfield, 923
         s.w.2d 590, 593 (.X. l996)s Spigener v. wall.ia, 80 s.w.ld 174, · 183 (Tu.App.
         - NDc:o 2002h see also _Tolbert v. ·Gibson, 67 s.w.aa 368, 372 (Tex.App. - waco
         2001) CiBCU"Ceration of indigent litigant •pr-imary uceptional factor• var-
         rantiag appointment of counHl due to fact that· incarceration creates signifi-
         cant limitation upan litigant's ability to conduct adGquate investigation
         and obtain evideace eupporting his claill) J and see. ax parte lUeck, 144 s.w.3d
         510,     515-16     ('!u.Crim.App. 2004) (hebeae corpus proceedings, including thoae
         seeking          fraa _confiaemant in criminal justice ayatem,
                     relief                                                                         generally~

         aidered to be of a civil nature).

             Recent deciaioae by the. United sta~ ~- ~~ !~i~te that the
         interests of justice warront the appointment of couneel in this case by. the
         District COUrt           for the purpoee of repnsenting the Defendant in meaningfully
         seeking     collateral . r:eviev and adjudication m the mrit.s of hi& .substantial
         claim of ineffective asaiatance of trial counsel.

                In Martinez v.     !yan,   566     u.s.     1    (2012),     the   SUpreD~B       Court held that a
         0
             procedur&l    bar"    by    ~fault        would not pcevent a federal .court fEGm hearing
                                                                                              '
         a     substantial     Claim of          in&ffec:tive uaietanee of trial counsel if, in the
         State's initial-review collateral Proceeding, there vas no ~ or. counsel
         in that proceeding vas ineffective. !he Court uplained that, because initial-
         review     in a      collateral         proceading. of         a pri~'s ineffective aaaiatance


                                                                 2
of trial    counsel    claim . is   in many vaya the equivalent of his direct appeal ·
u   to that claim, if · the State dou not appoint an attorney to assist the
indigent pr:isoner in the initial-review collateral proceeding, he is denied
fair proceea. and the opportunity to CIOlllply vith the State's procedures and
obtain an adjudication on the merits of hia claim, similar to inatances in
which no attorney ia .appointed to pursue the direct appeal or in which tbe
attorney appointed to puraue the direct appeal is ineffective.

      Subsequent         Martinez dllciaion, the SUpreme COUrt decided a Texas
                    to the
cue similar to that of Martinez with the same raeulta. See Trevino v .. Thaler, .
569 u.s. 1911 (2013). In Trevino~ the SUpreme COUrt c:oncluded that where,
as . in 'l'uos, the state procedural framawodt, by reason of ita design. and
operation, makea it highly unlikely in a typical case that a defendant will
have a meaningful opportunity to raise a claim of ineffective assistance
of trial couilsel Cl'l direct appeal, the Couc't 'e holding in· Martinez applies.
See also Ibarra v. Stephen!, 723 F.lcS 599 (5th Cir. 2013).

      Additionally, in     the       Martines and Trevino, the United Statee
                                  wake   of
Department of JUstice baa adopted a policy c:benge diecontinuing the practica
of enforcing any vai ver of a defendant •a dght to seek appellate review of.
a aubatantial claim of ineffective aseistance of counsel when the defendant
has entered . a plea of guilty, including those c:asea in which the guilty plea
!a entered in         u~e     for a puniehamt reccJillmllndation by the proaecutor.
Such policy change is in accord with the function of Martinez _and 'fntvino
to ermure tbet judgements curtailing tbe rights and libe~ty of defenckulta
c:haJ:9ed vith coa&ittiRJt·ccimaa ·have-been enter:ed in. accord· with tboee perSGilS'
fundamentally important rights to effective npresentation of couilael and
due   prcceas.

                                              III.
          SUBSTANTIAL CLAIM OF INEPFECTIVB ASSISTANCS OF TRIAL
                                          .
                       COUNSSL EXTANT IN . THIS CASB

      A substantial    claim of      ineffective assistance    of trial counsel exists
in    this '   '




         •    neither obtained dicovery packet nor interviewed Defendant until day
              Defendant WtS acheduled to appear in court post-arraignment (approximately
              5 mcmtha had elapsed alnce trial ~1 uaumed reaponsibility for the
              defense);                ·

         •    failed to mount pretrial cballenge to arresting officer •s probable cause
              providing buia for .Defendant. 8 arrest •an(l subsequent. blood-dr~v ... police
              video -showed the Defendant appearing quite aober and in conb:'Ol of hill
              faculties, and shoved that arresting officer coupi~y took Defendant
              off-camera to conduct field sobriety teat which allegedly provi&a..


     the   Court ordered the cl.erk to certify the record end forvaECJ it to the court
     of Criminal         Appeals.       The District. COUrt and Q)urt of Criminal· Appeals • per-
     functory         hAndling   anTrevino, supra, .the •etgnifie&nt
     unfaimesa" of the Court of Crialnal Appeals• denial of Defendant's claim
     of ineffective aaaiatance of trial counsel, raised in the initial-review
     collateral         proceecUng .without tbe aid of a akilled attorney due to hia status
     as an indigent p:isoner, ahould not serve aa a reliably valid 11disposition
     on the marit& 0 GUCh tbat pneentment of that fundamentally iq»ttant claim
     in a subsequent application for writ of habeas corpus vi tb the aid of appoint-
     ed counsel would be ··barred by section 4 of Articl.e 11.07, Code of Criminal
     Procedure.

                                                     VII.
                                    GUIDANCE      OF OUR    FOREFATHERS

           Defendant respectfully expresaea his               ~t       desire   for the District
     COUrt.      to    remain mindful that t.be peramount foCus in this partic:ular judicial
     matter       •ie not the (Defendant's] innoc:enc:e or guilt, but solely whether [his)
     constitutional rights have been pnaened.• Accord Moon v. Dempsey, 261                   u.s.


                                                       5
86,    87-88            see alae Irvin v. Dovd, 366 u.s. 717, 722 (1961) (habeas
                   (1923h
corpus relief available to J:edress due proc:esa violations •regardless of
                      .               .
the heinousness of the crime ••• (and] the apparent guilt of thft offendec' 11 )~
Ex parte Milligan, 71 u.s. (4 Nall.) 2, 118-19 (1866) (•(I]t is the birthright
of every American citizen vhen charged with a crime, to be tried and punished
according to the law o 1'00 power of punishment is &lone through the means
vbich the laws have provided for that purpose, &nd if they are ineffectual,
there is an . inlmmity from punishment, no ftll!\tter how gnat an offender an
individual may be, or how much his crimea may have ehcx:ked the sense of just-
ice of the country, . or encl&ngend ita safety. By the protection of the law,
human rights are sec:ure                                   INMATE'S DECLAaATION

     I    James    Audie   Sexton,    YOCJ     No.       1787503, being pt'ENHlntly incarcerated
at   the      Jrnmch H. RObertson Unit of the Texu Department of Criiidnal Juatice-
Correetional Institution& Division, loc::at~ in Jones County, Teua, hereby
declare under penalty of perjury that the foregoing etatetnents of fact an
tii:'Ue and   correct.

     BXBCUTED on this the         ~y of Dec:ellbez; 2014.



                                  CERTIFICATE OF SBRYICB

     This      ie to certify that a true and correct copy of the foregoing OOFBND-
AN'r1 S    FIRST K1l'ION    FOR    APPOIN'!'MmJ'l'   OF     COUNSEl. FOR HABEAS OORPVS has been
duly served on the opposing                party to this ease via       u.s.   Ma.il, firat-claas
postage prepaid, addressed to:




                                                     7
                                          CAUSE NO. 14722-A

       THE STATE OP TEXAS                           §            IN THE 29TH JUDICIAL
                                                    §
       ve.                                          §           DISTRICT COURT OF
                                                    §
       JAMES AUDIE SEXTON                           §            PALO PINTO COUNTY 1 TEXAS
                              DECLARATION OF INABILITY TO PAY COSTS

           The following declaration is made pursuant to the Texas Rules of C1 vil
       PJrocedure and Title 6, Chapter 132 of the Texas Civil Practice & Remedies
       Code.

           Now respectfully CCIIile8 James Audie Sexton, TDCJ 01787503,: and declares
       that I am unable to pay the court coeta in this criminal action antJ nqueats
       leave of the Court to proceed in form pauperis in thie criminal action and
., _   would shoW the court the folloving:

             (l)    I am presently inc:accerated at the French M. Robertson Unit of the
                    Te~s  Department of criminal Justice where I am not permitted to
                    eam or handle IDOft&Y.
             (2)    I have no source of income or spousal incame.

             (3)    I currently have $ .   '%0~ted             to me in the Imlate-_Trust fUnd.

             (4)    During my .. inc:&rc:eration in the 'l'uu. ~pal'~~ of criminal Justice
                    I have reeeived approximately $            3{)~ month as gifts from
                    relatives and friends.                                    ·
             (5)    I neither own nor have an interest in· any realty, etoc:k.th bonelll,
                    or bank ac:eount, and I received no interest or divided income from
                    any source.
             (6)    I have    ~ dependants.
             (7)    I   ~ve   total debts of approximately $   .tlfJJ(}
             (8)    I owe $    4--- · aa restitution.
             (9)    My monthly expenses are &pproxiiBIIltely $   c.:.:_?fJ.~

             Being      pnaently incarcerated in the French M. Robertson Unit of the Texas
       Department of criminal Justice, located in Jonea COUnty, TeUa, I ver!fy
       and declare under penalty of perjury that the foregoing statements of fact
       are   ~rue   and   ~r,~t.



             Executed on this the




                                                                J~    Audie Sexton       ·
                                                                TDCJ No. 1787503
                                          . CAUSE NO. 14722
THE STATE Of TEXAS                                            IN THE 29TH JUDICIAL
va.                                                           DISTRICT COURT OF
JAMES AUDIE SEXTON                                            PALO Pl·N'l'O COUNT~ 1 'l'EXAS

                                . REQUEST fOR JODICIAL NOTICE


TO THE HONORABLE COURT AND JUDGE THEREOF;

       CONES tiOW 1    .   J~s    Audie    Sexton,   Defendant in the above-styled and mnn-
ber:ed cause ~' in eiJpport of his First Motion for Appoin~mant of Haboos
Counsel, respectfully requests the honorable District Court to take Judicial
Notice of all records on file vith the pertinent district clerks pertaining
to the folloving criminal and ha!Jeaa ac\;ions:


  a.     CaUM No. 14722, State v. Sexton, Palo Pinto        Texas:
                                                               COunty~

  b. Cause No. 147~2-A, J3x parte sexton, Palo Pinto County, 'l'e~B:
  c. cause No. 148131 State v. Sexton, Chambers OoWlty,_ Texas:
  d. cause No. 14813-11\, Ex parte Sexton, Chambers County, Texas;
  e. cause No. 13388, State v. Sexton, Chambers County, Teua; .
  f. eauooNo. 13388-A, nx parte Sexton, Chambe~ra county 1 Texa..~:
  9•     cause   No. 13389, State v. Sexton, Chambers COunty, Texas: and
  h.     cause No. 13389-A, Ex parte Sexton, Chambers County, Texas.




      WHEREFORE, PREMISES CONSIDERED, Defendant                   respectfully      prays   the
honorable     District Court 9ranta hie request herein i:oa:· and                                   PalO Pinto county District Clerk
                                  ~
                                  P.O•.Box 189
                                  Palo Pinto, Texas 76484-0340




                        · . .•. · P.le.&se                       find                       enclosed                    for         filing in the above-styled and IIUIIIbeted cawie tile
                             · fOllowing original doc:umente:



                                           •         DECr.ARA'l'ION OF INABILITY TO PAY COSTS: and



                                  By copy of tbia l~&ttec, I am forwarding a ClqjJy of same to tbe opposing party
                                  at tbe C'lddmss listed below.


                                  Please file and sutait the aboVe papers to tho District Court at your aooneat
                                  opportunity for heariag and dispoaition.
                                                                                                                                                                                   ·."'{';
                                                                                                                                                                              . :--:    <
                                                                                                                                                                               ·".,



                                  Sincently,
           ...
.:::"'~,~--~   ...,.._,_.,,....,.._, .. -:·"·-·-~   ··.--.~---   .... ,.....   -·-···- ·····-·.   ···-   ·-···----··-~··--   ···-




                               James Jwdie sexton
                               TDCJ No. 1787503
                             . F.M. Robertson Unit
                               12071 PM 3522
                             · Abilene, Texas 7%01
                                  Defendant/Movant, pro se

                                  JAS               I file
                                  encl.
                                  cc::
                                                                    £- 17... - ,:l../)1~




                                                                                  '·,




         r    tttY\    wr: +. ~ -to irt,tvi~ ab.i +~ s tzt-k"': . 4
VV''( ~CiYl           t&r OlfPD•ttt~cJ of C.Cun ~e- ( {o-r +letb s
CH~r:.   . C Mo.~\4 ~ LA.w L\\-a~                       lJ..-n- ·U>tf)
   I'VL ~+~~J {-rowt. .T\tlL befj·,~etlr.~ -tk h(aJ &;~
t.t~ lAfpc~ct.f me. ~ ut1ck L{~~ by ~vty wt.Mt ~Dl·~
 ~urise-l Wtt~ ·t~qOtlfy o~-k'lv1l?c( w,~t ~ wA-«CUV\,+, 1k
 ~t 'ftA.\~~ ~ ik_ loi11- WA- ~ls, Cta\-vH~ (           tf
 ~       ot t\~~ts of-T~~         U.S,     S~rtW\tti. ~r+
                                             t,t,V\a·

· ~l~ ft.-tis         ex~~~ t4- T~~P· Laxis t-3'+'1~ s.~Ca(
              T~~~ (~-~~.W4-)

         z.   ··~        \1\   \)~.1\~fC(.(, PO ,'30~·-('-f, :tot'f- ~UI\+1,~,
               L£.ilS 'f'qg
         z.     ""'~~":·'fl    \t'   M~ ~y   I   f 3~ 5. Cr 1552      I' ~5 L &1: zJ ~~3)
   'Pl.ta~ feb~ +.s:> VVly               Mlf,,(l'Vt          ace. ~ a~ ~....61We.
  a~ ! f>\~ -to t~MX--                 a.   ~w,f ~"f A~ou'YW.~                  m~
 ~\~~-                                                                                     '




                                                         R~        . t'}J(y,.
                                                                   '~
                                                                   . 1-
                                                               ;
                                                            .,.~'      .   .
                                                                                           S~zz-t.O/)
                                 ..



                                 Ckl
                                                      •     --.. '?<




Q;loP~t~~O founhf, D6\rJ                      1
                                                  .       • .



       •. PI~~ r-e~t my N1oftC+1 fM Appo;vrt~f
      __
       of    Ceu\1\~J 4o p-re.~cw~ Wt·,·4
                                     o{ +f~beas .
      V-(~V\b -+o ~iw_ ~t.trt"fw C\ p~'o~ tul1w5,.                                                                .-   .   .   ,,.


        *1);?4T;d-
      -+N.
              rn~IO" Wet~ pos1ed +o 'fouri>,ff,ce. CwJ
                             A-tfc~~~.~               of{t(,R.. +~rov5~ +~
       l01w·   L, bra '1        1-1 e·            I A.- 1(. 2. 0 ll/-.                ·

             Vour r:e.spo11~ 4-o                      my Cot re~~or'ld£.0c..e.
        uf_ 5 -IS~ .ZDIS"",           o:;,    to -f~ "2:;{-0if.y<>.       +Lu..            of               ·..
  .    /J\o\1'0V\-   vJ.;   S. meo VI ;V1_51€ 5:,$ CtVI of vi       f> f's~e_# tly , .
                                                                               f~k~
                                                                             ' J"avVtt5 ~k~         .
                                                                             T. D.c;. . :r:+f 17·&~~1~03·
                                                                           . -Ro~··+(~ u-r1~+
                                                                               t?o71 t .M4 isS~Z­
                                                                             . Ab~le.~..t~.,~ · · ,
                                                                           ... ·...          7q~D/      ·

                                             ·'
                               St-t?~Mh~!j ~ ~ls f3GCfLf
 t:>e-uh V~~ ZotlfT~Vf ~tS (p1~-z_
  +1-o\~ V- ~ un